The Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 11/27/2020 has been entered.  Claims 1-13 and 15 remain pending in the application. The Examiner has acknowledged that claims 1-4, 9-11 and 15 are amended and claim 14 remains canceled.  Applicant amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 8/28/2020. 

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but are not persuasive. Upon further examination of the primary reference, the 102(a)(2) rejection is maintained.
The Applicant argues, on pp. 8-9:
On p. 8 (top), “A conversational agent cannot be considered a user of the conversation”;
On p. 8 (middle), “Combel does not disclose the characteristic of a ‘temporary validity indicator’”;
On p. 8 (middle), “the validity indicator is defined for examine in [0018] of the published application.” 
On p. 8 (bottom), “Combel does not disclose the fact that a message of the conversation comprises an interaction element associated with a temporary validity detector”; and 
On p. 9 (top), “Combel does not update messages by modifying interactive elements of the messages based on a temporary validity indicator value associated to this interactive element.”
The Examiner respectfully disagrees.

	Claim 1 recites the limitation, “a conversational agent.” Applicant argues on p. 8 (top), “A conversational agent cannot be considered a user of the conversation.” The claims are given their broadest reasonable interpretation.  In this case, there is no functional role given to the conversational agent and is broadly interpreted to be the other user in the conversation/communication.

Claim 1 recites the limitation, “selecting, according to a characteristic of the detected event, at least one message of the conversation comprising an interaction element associated with a temporary validity indicator.”  Applicant argues on p. 8 (middle), “Combel does not disclose the claimed characteristic of a ‘temporary validity indicator’.” 
Combel, (para. [0029], lines 7-12, “conversation system may automatically remove an initiate notification from the shared display space when the user has not acted upon the initiate notification for some period or when the initiate notification becomes stale (e.g., an incoming call is terminated). …” discloses a message of the conversation comprises an interaction element (initiation notification) (also see element 204, Fig. 2; para. [0018], lines 8-14, controls 204… initiation notification includes status information (e.g. “incoming call”) and controls for answering or dismissing the incoming VoIP call...) associated with a temporary validity indicator (initiate notification) that has the characteristic of disappearing (after a period of time) upon activation or non-activation by the user. 

Applicant argues on p. 8 (middle), “the validity indicator is defined for example in [0018] of the published application.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paragraph [0018] of the published application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim 1 recites the limitation, “selecting, according to a characteristic of the detected event, at least one message of the conversation comprising an interaction element associated 
Nowhere does the claim language recite, “a temporary validity detector” as argued.  The applicant may have stated “a temporary validity detector” in error.  The Examiner assumes that the applicant meant a “temporary validity indictor.”
According to Combel, (para. [0029], lines 7-12, “conversation system may automatically remove an initiate notification from the shared display space when the user has not acted upon the initiate notification for some period or when the initiate notification becomes stale (e.g., an incoming call is terminated). …” discloses a message of the conversation comprises an interaction element (initiation notification) (also see element 204, Fig. 2; para. [0018], lines 8-14, controls 204… initiation notification includes status information (e.g. “incoming call”) and controls for answering or dismissing the incoming VoIP call...) associated with a temporary validity indicator (initiate notification) that disappears upon activation or non-activation by the user. The initiation notification is equivalent to a message.

Claim 1 recites the limitation, “modifying the interactive element of the at least one selected message according to a value of the validity indicator.” Applicant argues, p. 9 (top), “Combel does not update messages by modifying interactive elements of the messages based on a temporary validity indicator value associated to this interactive element.”


Independent claims 9 and 15 have the same arguments as claim 1 and are responded to using the same rationale as claim 1.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  
Claim 1 (line 11) is missing an “and” after the limitation.  
Claim 9 (line 12) is missing an “and” after the limitation.  
Claim 15 (line 12) is missing an “and” after the limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combel et al. (US 2008/0104169 Al, hereinafter Combel).
Regarding claim 1, Combel discloses a method comprising the following acts performed by a device:  
updating (103, Fig. 1; para. [0002], lines 19-23) at least one message (para. [0002], lines 12-19) exchanged in an instant messaging conversation (para. [0001], lines 3-9) between a terminal and a conversational agent (Figs. 1-5; para. [0001], lines 9-12, receiving participants (e.g., John or Bill) (Note:  There is no functional role given to the conversational agent and is broadly interpreted to be the other user in the conversation/communication.), wherein the at least one message comprises a user interaction element intended to be rendered by the terminal and associated with at least one validity indicator (initiate notification) (paras. [0029], lines 7-12, automatically remove an initiate notification…a message (notification) is associated with a validity indicator (period of time, or stale)…), and wherein the updating comprises: 
detecting an event relating to obsolescence of at least (one notification associated with) one of the messages of the conversation (para. [0029], lines 9-11, detecting user has not acted upon the notification for some period or when the notification becomes stale…), 
(Fig. 4; para. [0029], lines 7-9, selecting an initiate notification for removal after a period of time), 
modifying the interaction element of the at least one selected message according to a value of the validity indicator (period of time) (para. [0029], lines 8-10, removing the selected initiate notification after a period of time). 

Regarding claim 4, Combel discloses the method as claimed in claim 1, in which the user interaction element is adapted to trigger a first action on the terminal, the modifying comprising addition of a visual indicator relating to the validity of the action (paras. [0021]; [0029], lines 8-10, removing the selected initiate notification after a period of time).  

Regarding claim 5, Combel discloses the method as claimed in claim 1, in which the detected event comprises at least one identifier adapted to identify at least one user interaction element included in at least one message of the conversation (Fig. 4; paras. [0020], lines 6-12; [0027], lines 9-11).  

Regarding claim 6, Combel discloses the method as claimed in claim 1, in which the detected event is an exchanging of a new message (Fig. 1, para. [0007]; block 801, Fig. 8; paras. [0027], lines 9-11; [0029], lines 7-12). 

Regarding claim 7, Combel discloses the method as claimed in claim 6, in which the new message exchanged comprises a field denoting the obsolescence of at least one message exchanged in the conversation (Fig. 1, para. [0007]; block 801, Fig. 8; paras. [0027], lines 9-11; [0029], lines 9-11).   

Regarding claim 8, Combel discloses the method as claimed in claim 1, in which the detected event is an expiry of a time lag (para. [0029], lines 9-11).  

Claims 9 and 15 incorporates substantively all the limitations of claim 1 in device and a non-transitory computer readable information medium forms rather than method form and are rejected under the same rationale.

Claims 10 and 11 incorporates substantively all the limitations of claim 1 in method and device forms rather than method form and are rejected under the same rationale.

Regarding claim 12, Combel discloses the device as claimed in claim 9, wherein the device implemented in a terminal (Fig. 6; para. [0022]).

Regarding claim 13, Combel discloses the device as claimed in claim 11, wherein the device is a server (Fig. 6; para. [0022]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Combel et al. (US 2008/0104169 Al, hereinafter Combel) in view of Zhang (WO2014176896A1, hereinafter Zhang).
Regarding claim 2, Combel discloses the method as claimed in claim 1, in which the user interaction element is adapted to trigger a first action (timer or other temporal triggering (‘trigger’) associated with a message) on the terminal (Fig. 1, para. [0007]; block 801, Fig. 8; paras. [0027], lines 9-11; [0029], lines 7-12).
Although Combel teaches a modifying step (para.  [0029], lines 7-9), Combel fails to teach the replacement of the first action by a second action.  
Zhang, in the same or similar field of endeavor, teaches the replacement of the first action by a second action (para. [0072]).
Therefore, considering Combel and Zhang’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Zhang’s teachings as described in Combel to include the second user actionable item to be shown in the graphical user interface is, at least in part, determined by the user input through the first user actionable item, in order to provide a updated request including information identifying the user of the terminal, providing a seamless user experience that conserves processing resources.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Combel in view of Cutillic et al. (EP 2797284 B1, hereinafter Cutillic).
Regarding claim 3, Combel discloses the method as claimed in claim 1, in which the user interaction element is adapted to trigger a first action on the terminal (Combel, Fig. 1, para. [0007]; block 801, Fig. 8; paras. [0027], lines 9-11; [0029], lines 7-12), but fails to teach the deactivation of the action.  
Cutillic, in the same or similar field of endeavor, teaches the replacement of the deactivation of the action (paras. [0069]-[0070]).
Therefore, considering Combel and Cutillic’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of application to incorporate Cutillic’s teachings as described in Combel to include the URL, associated with timer, to automatically . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/27/2021
/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/RAMY M OSMAN/Primary Examiner, Art Unit 2457